DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over (TW M385567, machine translation 08-2010) (TW, hereafter).
Regarding claim 1, TW discloses  a flexible structure with a light emitting net cover, the flexible structure comprising: a flexible carrier , comprising at least one opening (21) and composed of a leather, a fabric, a silicone, or a rubber material; and at least one light emitting net cover (2), comprising: a light guiding net (2), fixed on the flexible carrier (fabric, no number) and comprising a weaving net portion (¶13-¶14), wherein  (Figures 1-3)the weaving net portion is woven by a plurality of optical fibers and covers the opening (21); and a light emitting module (03), comprising at least one LED (31,¶15) arranged correspondingly to the plurality of optical fibers .
Regarding claim 2, TW discloses wherein the plurality of optical fibers  comprises a plurality of warp-wise optical fibers , the light guiding net  further comprises a plurality of weft-wise light transmitting yarns , and the weaving net portion is woven as warp and weft by the plurality of warp-wise optical fibers and the plurality of weft-wise light transmitting yarns (¶13-¶14).
Regarding claim 3, Tw discloses under prior art heading how current practice is used to included reflective warning and patterns in woven fabric, the mere addition of illumination is within the grasp of one of ordinary skill as  an improvement upon that which is already in place.
Regarding claims 4-10, TW discloses (Figure 1-3)  a multicolor design which involve LED’s affixed to one side of the  optical fiber , controllers  affixed to another end optical fiber an transparent light guide fibers and opaque fibers carefully interwoven in between to provide for the desired effect of brightness , intensity  in the image to be displayed, the difference between instant application and the prior art is how multiple LEDs are connected with the multiple power sources and controllers, Yet based on what has been disclosed by TW, what is known by one of ordinary skill to achieve the desired configuration is not shown to be a progressive in terms of the claim limitations as set forth in this application.
Regarding claim 11, TW discloses (Figure 3) wherein a shape of the opening comprises at least one of a pattern, a word or a symbol, and the flexible carrier comprises a shirt, a pants, a skirt, a hat, a scarf, or a bag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 of this office action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879